PER CURIAM.
This is an appeal by the defendant below from a conviction and sentence for the crime of second degree murder. No reversible error has been made to appear, and we affirm. The court’s charge to the jury relating to self defense was sufficient. Disney v. State, 72 Fla. 492, 73 So. 598, 601-602. On the record the trial court was justified in concluding that the jurors had not violated his admonition given pursuant to § 918.06 Fla.Stat., F.S.A., and the trial court’s denial of the defendant’s motion for a mistrial with reference thereto was not an abuse of discretion.
Affirmed.